Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sroda et al. (US Pub. No.: 2004/0087924 A1) (hereinafter Sroda) and further in view of You et al. (US Pub. No.: 2014/0316363 A1) (hereinafter You).
Sroda discloses a process for making a nonwoven laminated absorbent article with two or more layers comprising: 
A step of laminating a cover including a second layer (30) and a backsheet layer (64); wherein the second layer is a non-woven fabric such as a spunlace fabric and substantially hydrophobic; and wherein the backsheet layer can be a non-woven fabric (¶0033, ¶0038, ¶0040, ¶0059, ¶0121-¶0122; Fig. 1, 1A). Sroda is silent about embossing a hydrophobic cellulose-based spunlace on to a top layer; and further optionally attaching one of more body facing non-woven carrier sheet layer to a non-facing body portion of a carrier sheet. 
You also disclose a process of making a nonwoven laminated absorbent article. The process discloses an absorbent article comprising a body side layer (24), wherein the body side layer includes embossment such as channels (24a), and wherein a process for making the absorbent article comprises a step of embossing (¶0022-¶0023, ¶0058; Fig. 1, 2). Such embossments typically function as channels to receive and direct body fluids to other portions of the product for further fluid handling. Other embossments such as point embossments can serve to further bind the fibers together thereby giving the layer sufficient interfiber bond strength and integrity (¶0058; Fig. 2). 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to embossed the hydrophobic layer to include channels with desired height and diameter as taught by You within the method of manufacturing a nonwoven laminated as disclosed by Sroda. The benefit of doing so would have been to receive and direct body fluids to other portions of the product for further fluid handling and to give the layer sufficient interfiber bond strength and integrity. 
Regarding claim 14, You discloses embossing layer (24) to make channels (24a). The embossed channels (24a) and arcuate embossments (24b) to create an aesthetically pleasing surface and further disperse exudates passing through the body side layer (20). You is silent about diameter and height of the channels. However, optimizing a diameter and height of embossed regions is merely a matter of design option when the general knowledge in relevant filed of the art is used. A person of ordinary skill in the art can readily select the high and diameter of channel accordance with circumstance without the exercise or inventive skill. 
Regarding claim 15, Sroda discloses hydrophilic material is cotton (¶0078). 
Regarding claim 16, Sroda discloses materials may be bonded together by methods that include ultrasonic bonding (¶0034). 
Regarding claims 17-19, Sroda disclose the hydrophobic cellulose-based spunlace is plain (Fig. 1A). The Z-directional topography is merely a design option when the general knowledge in relevant filed of the art is used. 
Regarding claim 20, Sroda discloses material may be bonded together by methods that include point bonding, through air bonding, ultrasonic bonding, adhesive bonding (¶0034). Thus, the use of adhesive to bond material together is well known. A person skilled in the art would add or select in accordance with circumstance without the exercise of inventive skill. 
Regarding claim 21, Sroda discloses the absorbent article may be feminine care pad (¶0001).

Response to Arguments

Argument 1:  Sroda mention “hydrophobic” in describing a spunlace second layer portion (30) below a hydrophilic top first layer portion (28), (Sroda, ¶0040) not for “a hydrophobic cellulose-based spunlace on a top layer”
Response 1: The examiner respectfully disagrees. The second layer (30) is placed on top of first layer (28). Additionally, the second layer (30) is bodyside facing layer (Fig. 1a; ¶0038). The nonwoven layers of the cover can be joined with a hydroentangling, spunlace operation. The second nonwoven stratum or layer 30 of the cover can be positioned on a bodyside of the article 20; and the first nonwoven stratum or layer 28 of the cover can be positioned between the second nonwoven layer 30 and the absorbent member 66. In particular aspects, either or both of the first and second nonwoven layers 28, 30 can be apertured. An additional aspect of the cover may include a second layer portion 30 that has been configured to be substantially hydrophobic (¶0040). 

Argument 2: The applicant argues the relied upon portions of You do not disclose the use of embossing an article for purpose of reducing bunching of a product as claimed by the Examiner. 
Response 2: This argument is irrelevant in view of current rejection/reasoning.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746